Title: To James Madison from John Armstrong, Jr., 24 December 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir, 
Paris 24 December 1806.

I had the honor of receiving your letter of the 15 August this morning and that of Mr. Wagner of the 1st. of October a few days past.  Finding in the latter no acknowledgment of my letter of the 4th. of May I now send a third copy of it.
It is probable that the three claims in which Mess. Stoddert & Mason are interested, will soon be decided; When they are, I Shall assemble the results of the several documents & transmit them to you.  Some of them will not be very favorable to the pretensions of these Gentlemen.
The claim of this Govt. on Taney’s Estate to the amt. of 227000 fs. has been substantiated and paid.  To it I made a long resistance on the principles Stated in a former letter, but to my arguments they answered, that "if the debts due by Individuals to the Government were thrown into the account, France, instead of paying 20 Millions, would actually pay over and above that sum, whatever Should be the amount of these personal debts, and that this (as it made no part of the promise) she would not consent to do."  The reply was at last followed by a Voucher & the Voucher by a payment.
I enclose a copy of my letter of the 10th. December to the Minister of Marine, to which I have yet received no answer.  Much is said here of qualifications which are to be given to the Arretè of the 21 of Nov. and which would indeed make it very harmless, but these, are rather to be hoped for, than beleived in.
I expect within a fortnight to be able to give you some important information in relation to our business with Spain and am Sir, With the highest respect Your Most Obedt. humble Servant

John Armstrong


P. S.  Enclosed is a copy of my half yearly Acct. & Vouchers

